DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a method for controlling the temperature of a battery arrangement.
Group II, claims 7-12, drawn to a temperature-controlled battery arrangement.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a temperature-controlled battery arrangement, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pre-Grant Publication No. 2018/0195741, hereinafter Field.  
Field teaches a temperature-controlled battery arrangement (paragraphs [0204, 0388]).
During a telephone conversation with Christian Bodner on 5 September 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7-12 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 13 August 2020 has been considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds the limit of 10 lines and 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 2, 4 and 5 are objected to because of the following informalities. Claim 1 defines “a battery arrangement (Ba)” on line 1. Claims 1, 2, 4 and 5 alternately refer to the battery arrangement as “the battery arrangement” and “the battery arrangement (Ba)”. For the purposes of clarity, applicant is encouraged to either completely remove the designation “(Ba)” or to use it consistently throughout the claims.

Claims 1-4 are objected to because of the following informalities. Claim 1 defines “an adsorption heat pump (A)” on line 2. Claims 1-4 alternately refer to the adsorption heat pump as “the adsorption heat pump” and “the adsorption heat pump (A)”. For the purposes of clarity, applicant is encouraged to either completely remove the designation “(A)” or to use it consistently throughout the claims.

Claims 1-3 are objected to because of the following informalities. Claim 1 defines “an adsorber (Ad)” on line 3. Claims 1-3 alternately refer to the adsorber as “the adsorber”, “the adsorber (ad)” and “the adsorber (Ad)”. For the purposes of clarity, applicant is encouraged to either completely remove the designations “(Ad)” and “(ad)” or to use them consistently throughout the claims.

Claim 1 is objected to because of the following informalities. Claim 1 defines “a phase converter (Ph)” on line 3. Claim 1 alternately refers to the phase converter as “the phase converter” and “the phase converter (Ph)”. For the purposes of clarity, applicant is encouraged to either completely remove the designation “(Ph)” or to use it consistently throughout the claims.

Claims 1, 3 and 5 are objected to because of the following informalities. Claim 1 defines “a working medium (AM)” on line 3. Claims 1, 3 and 5 alternately refer to the working medium as “the working medium (AM)” and “the working medium”. For the purposes of clarity, applicant is encouraged to either completely remove the designation “(AM)” or to use it consistently throughout the claims.

Claims 1-3 and 6 are objected to because of the following informalities. Claim 1 defines “an auxiliary fluid circuit (Z)” on line 13. Claims 1-3 and 6 alternately refer to the auxiliary fluid circuit as “the auxiliary fluid circuit” and “the auxiliary fluid circuit (Z)”. For the purposes of clarity, applicant is encouraged to either completely remove the designation “(Z)” or to use it consistently throughout the claims.

Claim 1 is objected to because of the following informalities. Claim 1 use the adjective “the latter” on line 10 to refer to the environment. To avoid potential ambiguity with the intended referent, applicant is encouraged to rephrase the relevant section of the claim and to replace the adjective “the latter” with a positive recitation of the intended referent, e.g.:
“… heat released in the phase converter… is dissipated to the environment … and heat picked up … is supplied from the environment…”

Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature of a battery arrangement" (line 1), “the heat” (line 8), “the environtment” (line 10).  There is insufficient antecedent basis for these limitations in the claim.

Claim 1 recites the limitation "the temperature of the battery cell" (line 6). Previously, the claim refers to “the temperature of a battery arrangement” (line 1). It is unclear whether the limitation of line 6 refers to the temperature of the battery arrangement or the temperature of the battery cell. For the purposes of examination either interpretation will be considered to meet the claim.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the entire arrangement" (line 3) and “the liquid working medium” (line 6).  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the start-up" (line 3) and “the liquid working medium” (line 6).  There is insufficient antecedent basis for these limitations in the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the switch-over between cyclical operation and operation of forced convection" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is directed to a “switch-over between cyclical operation and operation of forced convection". 
Claim 1 defines the adsorption heat pump as being cyclically operated. No operation by forced convection of the adsorption heat pump is defined within claim 4 or in claims 1 and 2 on which claim 4 depends – it is thus unclear what is meant by an “operation by forced convection”. A review of the specification indicates that the operation by forced convection involves heat transfer due to the flow of the heat transferring fluid within the auxiliary fluid circuit.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “instantaneous operating parameters and/or operational states of the battery arrangement”, and the claim also recites “in particular, of charging and/or discharging powers of the battery arrangement” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the switch-over" on line 3 and “the control” on line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5 is directed to a “switch-over between cyclical operation and operation of forced convection". 
Claim 1 defines the adsorption heat pump as being cyclically operated. No operation by forced convection of the adsorption heat pump is defined within claim 5 or in claims 1 and 2 on which claim 5 depends – it is thus unclear what is meant by an “operation by forced convection”. A review of the specification indicates that the operation by forced convection involves heat transfer due the flow of the heat transferring fluid within the auxiliary fluid circuit.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 requires that when the adsorption heat pump operates under forced convection, the working medium of the adsorption heat pump is circulated as the heat transferring fluid. 
Claim 1 defines the heat transferring fluid as circulating within the auxiliary fluid circuit. Thus, under the conditions of claim 3, the working medium of the adsorption heat pump circulates within the auxiliary fluid circuit. It is thus understood that the auxiliary fluid circuit is part of the adsorption heat pump. This understanding is further supported by the specification (figure 1b).
However, claim 1 requires that the adsorption heat pump consist of only and adsorber and phase converter. 
As such, claim 3 broadens the scope of claim 1 rather than narrowing it.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0195741, hereinafter Field in view of U.S. Pre-Grant Publication No. 2018/0073783, hereinafter Burk.
Regarding claim 1, Field teaches a method for controlling the temperature of a battery arrangement made up of a plurality of battery cells. The method includes bringing the plurality of battery cells in thermal contact with a thermal energy store, which uses phase transitions for thermal energy management. The plurality of battery cells pick up heat from the thermal energy store and give off heat to the thermal energy store and in this way the temperature of the battery cells is controlled (paragraphs [0204, 0388, 0391, 0392, 0400-0402]). Field teaches that the phase transition may take advantage of adsorption/desorption of a working medium (paragraph [0223]).
Field does not explicitly teach an adsorption heat pump.
The working principle of adsorption heat pumps is known in the art – see, e.g. Burk. Burk teaches a cyclically operated adsorption heat pump (10) having a sorption zone (20, “adsorber”) including a sorbent (22), a phase change zone (24, “phase converter”) and a working medium (26) circulated between the sorption zone (20, “adsorber”) and the phase change zone (24, “phase converter”). In the adsorption phase, the sorption zone (20, “adsorber”) gives off heat and in the desorption phase, the sorption zone (20, “adsorber”) picks up heat. The working medium (26) alternately condenses and evaporates in the phase change zone (24, “phase converter”) and the corresponding evolved and received heat is exchanged with the surroundings (paragraph [0040]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure an adsorption heat pump as the thermal energy store in Field’s arrangement by ensuring that the adsorption and desorption heat of the sorption zone (20, “adsorber”) is exchanged with the plurality of battery cells for the purpose of heating and cooling the plurality of battery cells.
It is noted that the limitations directed to the auxiliary fluid circuit are recited with the conditional statement “if necessary”. As such, they are understood to be optional and not required by the claim. Applicant is welcome to rephrase the language in order to require the auxiliary fluid circuit and process steps related to the auxiliary fluid circuit.
Regarding claims 2-6, the instant claims are proviso upon the limitations directed to the auxiliary fluid circuit, which are not required by claim 1; therefore the limitations of claims 2-6 do not come into force.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724